Citation Nr: 1708925	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dementia, claimed as short-term memory loss due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.

2.  Entitlement to service connection for a dental condition manifested by bone loss and resulting in the loss of teeth, claimed as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.

3.  Entitlement to service connection for a disability of the left middle toe.

4.  Entitlement to service connection for shortness of breath and misalignment of ribs, claimed as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.

5.  Entitlement to a compensable disability rating for herpes simplex virus 1 (HSV).

6.  Entitlement to a compensable disability rating for status-post repair of bilateral inguinal hernias.

7.  Entitlement to an initial compensable disability rating for allergic rhinitis, also claimed as sinusitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1963 to November 1963, March 1966 to January 1968, January 1988 to June 1988, September 1990 to July 1991, October 2001 to January 2002, May 2002 to September 2002, December 2002 to March 2004, and October 2005 to May 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Roanoke RO.

The Veteran provided testimony at a December 2016 hearing before the undersigned Veterans Law Judge at VA's central office in Washington, D.C.  A transcript of the hearing is associated with the claims folder.

Based on the Veteran's testimony at the Board hearing as well as correspondence received in February 2017, the Board has recharacterized the issues previously developed as entitlement to service connection for gingivitis, bronchitis, and a rib condition to better reflect his contentions, as reflected in issues number two and four on the title page of this decision.   

The issues of entitlement to service connection for a left middle toe disability and shortness of breath and misalignment of ribs and entitlement to an initial compensable disability rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not demonstrate a current disability manifested by short-term memory loss, and no provider has found either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by memory loss.  

2.  Teeth numbered 23 through 26 were extracted due to periodontal disease after more than 180 days of active service; the Veteran served on active duty during the Persian Gulf War era and was discharged under Honorable conditions; his application for benefits was filed prior to his separation from service; his discharge certificate does not indicate that he received a complete dental examination in the 90 days before separation; and his VA dental examination was conducted prior to his service separation.  

3.  Throughout the rating period on appeal, the Veteran's HSV has required intermittent systemic therapy in the form of oral antiviral agents for less than six weeks during any 12-month period.

4.  The Veteran's post-surgical bilateral inguinal hernias are characterized by pain and weakness resulting in physical limitations.





CONCLUSIONS OF LAW

1.  The criteria for service connection for dementia, claimed as memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

2.  The criteria for a compensable dental disability have not been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 4.150 (2016).

3.  The criteria for entitlement to Class II VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161(b) (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for herpes simplex virus 1 have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7819-7806 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for status-post repair of bilateral inguinal hernias have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7338 (2016).




[CONTINUED ON NEXT PAGE]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, special service connection rules exist for Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(2).  In this case, service in the Southwest Asia Theater of operations is demonstrated by the Veteran's service personnel records.  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Dementia Claimed as Memory Loss

The Veteran contends that he has short-term memory loss that is a symptom of an undiagnosed illness resulting from his Persian Gulf service.  In support of his claim, he specifically cites to documentation of memory loss during active service along with an MRI study of his brain that revealed mild diffuse atrophy.  

His service treatment records do show complaints of memory lapses in March 2006.  He reported that he would sometimes forget the location of things and accidentally misplace items (e.g., milk in the closet and non-foot items in the freezer).  There was no diagnosis rendered with regard to his memory loss and he was told to return to the clinic if his symptoms became worse or he experienced new symptoms (see Virtual VA, STR entry 12/3/08, note dated 3/28/06,  p. 145).  

In May 2006, he underwent an MRI study of the brain based on his family history of Alzheimer's and symptoms of short-term memory loss, and it revealed mild diffuse atrophy without parenchymal abnormality (see Virtual VA, STR entry 12/3/08, note dated 5/2/06,  p. 101).  Again, however, no diagnosis was rendered with regard to the complaints of memory loss, nor was the memory loss attributed to the visualized brain atrophy.  Moreover, another MRI of the brain conducted in October 2006 was noted to be unremarkable (see Virtual VA, STR entry 12/3/08, note dated 10/24/06,  p. 97).  

Post-service treatment records do not document any ongoing treatment or complaints of memory loss or any psychological disability that would manifest symptoms of memory loss.  A VA psychological examination conducted in March 2009 revealed no current psychological diagnoses (see Virtual VA, VA Examination entry 3/11/09, VA Psychological Examination dated 2/14/09,  p. 15).  

In sum, the overwhelming preponderance of the evidence demonstrates no current disability manifested by memory loss, to include dementia.  In so finding, the Board observes that the atrophy demonstrated by MRI in 2006 - by itself and without documented symptoms associated therewith - is not a disability for which service connection can be granted.  

Regarding the Veteran's statements that he has a current disability manifested by memory loss, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of symptoms, such as memory loss, he is not competent to determine whether these symptoms constitute a residual disability of an event that occurred during active service.  Such a diagnosis and finding of medical etiology requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of diagnosable disability manifested by memory loss, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current disability, as is the case here, that holding would not apply.

Because a current disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed disability and active service.  

Finally, to the extent that the Veteran is claiming that his memory loss is a manifestation of an undiagnosed illness, the weight of the evidence demonstrates that he has not been diagnosed with a qualifying chronic disability manifested by memory loss under  38 C.F.R. § 3.317.  Namely, the preponderance of the medical evidence demonstrates that the Veteran does not have any chronic disability patterns of an undiagnosed illness, nor does he have a medically unexplained chronic multisymptom illness manifested by memory loss.  Indeed, no clinician has suggested that his memory loss is a manifestation of an undiagnosed illness, nor has he received any treatment for memory loss, further evidence that there is no underlying disability for which service connection can be granted, to include an undiagnosed illness.  

For the foregoing reasons, the presumptive service connection regulations pertaining to Persian Gulf War veterans are inapplicable to this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for memory loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Dental Condition

The Veteran contends that he had to have some of his front teeth removed due to bone loss resulting from his Persian Gulf service.  His service treatment records show that in July 2008, he underwent extraction of teeth numbers 23 through 26 and that a bone graft was placed in the tooth sockets.  It was noted that the maxilla was stable and that there was severe periodontal disease in the area of the extracted teeth.       

The Veteran was afforded a VA dental examination in March 2009.  The examiner reviewed the service treatment records and opined that the Veteran's bone loss was not related to his Gulf War service.  The examiner explained that the Veteran had ordinary, marginal gingivitis with mild recession during his deployment to the Gulf War zone.  Significant loss of alveolar bone occurred after his deployment ended and was related to poor local hygiene on his part.  The examiner concluded that the evidence does not support the loss of teeth numbers 23 through 26 and the supporting bone of these teeth as being related to "Gulf War Gingivitis."  This diagnosis would have required a clear history of a severe, painful gingivitis with rapid loss of alveolar bone, which was not demonstrated by the Veteran's service treatment records.  

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The Board has initially considered the claim of entitlement to service-connected compensation benefits and finds that service connection for a dental condition has not been established.  Dental disorders which may be compensable include irreplaceable missing teeth, and disease and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  Tooth loss is only compensable where it is due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Importantly in this case, the Note immediately following that code states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  In this case, the weight of the evidence demonstrates that the Veteran's loss of bone in the maxilla resulting in extraction of his teeth was related to severe periodontal disease, as documented in his service treatment records and as noted by the March 2009 VA examiner.  The Veteran has not contended, and the evidence does not demonstrate, that he sustained any injury to the teeth or suffered from any qualifying disease of the jaw in service.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150. 

The extraction of teeth in service is not considered dental trauma.  The term "service trauma" does not include the intended effects of treatment provided during service.  See VAOPGCPREC 5-97.  Thus, the criteria for service connection for a dental disability have not been met.

With regard to the Veteran's contention that his dental condition is related to his Persian Gulf service, the Board notes that dental conditions are not listed among the symptoms of medically unexplained chronic multisymptom illnesses or undiagnosed illnesses under 38 C.F.R. § 3.317, nor is there any indication in the evidence of record that his treating or examining dentists have attributed his dental condition to a chronic multisymptom illness or undiagnosed illness.  Indeed, as noted above, the March 2009 VA examiner opined that there was no evidence that the Veteran's dental condition was related to his Persian Gulf service.  Therefore, the presumptive service connection regulations pertaining to Persian Gulf War veterans are inapplicable to this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381.

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381 sets forth principles for determining whether a grant of service connection for treatment purposes is warranted:

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(f) indicates specific dental conditions that will not be considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(g) provides that teeth extracted because of chronic periodontal disease will be service-connected for treatment purposes only if they were extracted after 180 days or more of active service.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 C.F.R. 17.93 to the extent prescribed and in accordance with the applicable classification and provisions. 

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II. Those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of a discharge from active service after September 30, 1981 may be eligible for the one-time correction of the service connected noncompensable condition if service was during the Persian Gulf Era, discharge under was conditions other than dishonorable, the application for treatment within 180 days of discharge, the certificate of discharge or release not bearing a certification that the Veteran was provided, within the 90-day period immediately before discharge, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and that a VA dental examination was completed within six months of discharge or release unless delayed through no fault of the Veteran.

(c) Class II(a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c). Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions:  (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV. Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V. A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in §17.47(g). 

(j) Class VI. Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161.

The Veteran is not eligible for treatment under class I because he does not have a service-connected compensable dental disability or condition.  38 C.F.R. § 17.161(a).  

In addition, the Veteran does not qualify for treatment under Classes II(a) - IV because he does not have a compensable service-connected dental disability, does not have a service-connected disability that is being aggravated by a dental condition, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment.  Likewise, the Veteran is not a former prisoner of war and is not claiming that a dental condition resulted from a combat wound or other service trauma as would entitle him to one time outpatient dental care.  38 C.F.R. § 17.161.

However, the Board finds that he is eligible for Class II treatment for teeth numbered 23 through 26, as those teeth were extracted due to periodontal disease after more than 180 days of active service (38 C.F.R. § 3.381(g)), he served on active duty during the Persian Gulf War era and was discharged under Honorable conditions, his application for benefits was filed prior to his separation from service in May 2009, his discharge certificate does not indicate that he received a complete dental examination in the 90 days before separation, and his VA dental examination was conducted prior to his service separation.  38 C.F.R. § 17.161(b).  Therefore, he may be authorized any treatment indicated as reasonably necessary for the one-time correction of teeth numbered 23 through 26.  Id.    

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Increased Rating for HSV

The Veteran is in receipt of a noncompensable disability rating for his oral HSV throughout the entire increased rating period on appeal.  His disability has been evaluated under the provisions of 38 C.F.R. § 4.118, DCs 7819-7806.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 7819 contemplates benign skin neoplasms, and directs that the disability be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 - 7805), or dermatitis (DC 7806), depending upon the predominant disability. 

Under DC 7806, a noncompensable evaluation is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

After a review of all of the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether a higher, 10 percent, disability rating is warranted for the service-connected HSV.  Namely, the evidence demonstrates that systemic therapy in the form of oral antiviral drugs was required for a total duration of less than six weeks per year throughout the rating period on appeal.    

At the time of his February 2009 VA examination, his HSV was inactive (see Virtual VA, VA Examination entry 4/1/09, VA Skin Examination dated 2/6/09,  p. 25).  

At a December 2011 VA examination, the Veteran reported that he had occasional eruptions of cold sores on his upper or lower lip.  He stated he had been prescribed a "big blue pill," which the examiner suspected was Acylovir, and that he had last taken medication one month ago.  He further stated that in the past year, he had taken medication monthly, and that he still had medication from his active service.  The VA examiner noted that the total duration of medication use in the past twelve months was less than six weeks.  On examination, there was no scarring, disfigurement, or systemic manifestations.  The examiner noted that, at the time of examination, there were no visual manifestations of HSV.  

At a January 2016 VA examination, the Veteran reported that he had been prescribed Valtrex and Abreva as needed.  In the last year, he stated that he had taken medication for four different outbreaks of HSV, for a total duration of less than six weeks.  The examiner noted that the HSV affected less than five percent of total body area, and that on current examination, it was asymptomatic.    

While the evidence does not demonstrate the use of corticosteroids or immunosuppressive drugs, the evidence does show that the Veteran has been prescribed oral antiviral medications, including Valtrex and Acyclovir, for outbreaks of his HSV.  These oral medications are considered to be systemic.  See Dorland's Illustrated Medical Dictionary, 1888 (31st ed. 2007) (defining systemic as "pertaining to or affecting the body as a whole").  

Moreover, the Board also acknowledges the recent decision in Warren v. McDonald, No. 13-3161, 2016 WL 2640983 (Vet. App. May 10, 2016), in which the Court held that "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs," directly applying the meaning assigned to the phrase "such as" as was explained in Mauerhan v. Principi.  See 16 Vet. App. 436, 442 (2002) (finding that "[t]he use of the term 'such as' means 'for example' or 'like or similar to'").  In bolstering its conclusion, the Court pointed to the VA guidelines for rating skin conditions, as set forth in the VA Adjudication Procedures Manual (M21), which provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  M21-1, Part III, subpt. IV, ch. 4, sec. J(3)(f).  The M21-1 explicitly references Mauerhan for the meaning of "such as" as it appears in the rating schedule.  

Based on the Court's holding in Warren as well as VA's own Adjudication Procedures Manual, the Board finds that the use of oral antiviral agents falls under the meaning of the criteria under DC 7806.  

Moreover, in this case, the evidence demonstrates that the Veteran was prescribed oral medication to treat his HSV for less than six weeks during any given 12-month period during the rating period on appeal.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating, but no higher, is warranted for HSV throughout the increased rating period on appeal.  

The Board has also considered other potentially applicable diagnostic codes, including those for disfigurement of the head, face, or neck (DC 7800) and scars (DCs 7801 to 7805).  With regard to DC 7800, while the HSV has been shown to affect the Veteran's face, there is no indication that it has resulted in disfigurement of that area, and the VA examiners have specifically noted the absence of any disfigurement.  Thus, DC 7800 does not allow for an even higher disability rating.  

With regard to the rating criteria for scars, DCs 7801 to 7805 do not apply, as the examining physicians have specifically noted the absence of scars resulting from HSV.  Based on the foregoing, the Board finds that the criteria for evaluating dermatitis are most analogous for rating the disability in this case under DC 7806, and that the diagnostic codes pertaining to scars do not allow for a disability rating in excess of 10 percent.

In sum, the Board finds that the evidence is at least in equipoise as to whether a higher, 10 percent, disability rating is warranted for the service-connected HSV.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Hernias

The Veteran is in receipt of a non-compensable disability rating for status-post repair of bilateral inguinal hernias throughout the rating period on appeal.  During the course of this appeal, the RO awarded a separate 10 percent disability rating for scars related to the bilateral hernia repairs, effective from January 19, 2016.  

The hernias have been evaluated under DC 7338, which provides ratings for inguinal hernias.  Small inguinal hernias, reducible, or without true hernia protrusion, are rated noncompensably (zero percent) disabling.  Inguinal hernias that are not operated, but are remediable, are rated noncompensably (zero percent) disabling.  Postoperative recurrent inguinal hernias, readily reducible, well supported by truss or belt, are rated 10 percent disabling.  Small inguinal hernias, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, are rated 30 percent disabling.  Large inguinal hernias, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, are rated 60 percent disabling.  A Note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

At a February 2009 VA examination, the Veteran reported that he had had bilateral inguinal hernias, one on the left in 2007, and two on the right in 2003 and 2007.  He believed that his hernias had come back; however, on examination, no inguinal hernias were present (see Virtual VA, VA Examination entry 4/1/09, VA general medical examination dated 2/13/09,  p. 8).  

In December 2011, the Veteran was afforded a VA examination that focused on his hernia scars.  However, the VA examiner stated that no scars were visible on examination on either side of the groin or inguinal areas.  The Veteran reported that following his second hernia repair on the right side in 2007, he was told that the area is weak and that he would have to be careful when lifting.  He denied any pain in the area of the previous surgery, but expressed concern about hernia recurrence and the inability to lift.  He denied any problems with scars related to the hernia repairs (see Virtual VA, C&P Exam entry 1/17/12, VA Examination dated 12/12/11,  p. 14). 

In July 2014, a left inguinal hernia recurred and was surgically repaired.  

The Veteran was afforded another VA examination in January 2016.  On this examination, a scar was noted on the left side that measured 7 centimeters by 0.1 centimeters.  There was pain on palpation of the left side mesh, which the Veteran rated at a 7 out of 10 in severity; he stated that this pain was worse when bending, twisting, and lifting.  On the right side, there was also a non-painful scar measuring 7.5 centimeters by 0.1 centimeters.  No inguinal hernia was detected on current examination.  As a result of his hernia, the VA examiner stated that he is unable to bend, lift heavy items, or strain for prolonged periods without pain.  There were no post-surgical inguinal hernia complications on the right side.  The VA examiner stated that there was a progression of the previous diagnosis of status-post repair of bilateral inguinal hernia in that there was pain on palpation of the mesh on the left inguinal hernia repair area.   

In March 2016, the Veteran sought treatment for left groin pain.  He stated that he felt as though the mesh on the left side had moved or shifted and that it was causing him pain.  On examination, there was no evidence of a recurrent hernia on either side, but there was tenderness to palpation in the left groin area.  The clinician stated that the etiology of the pain was unclear, but could be related to nerve entrapment/neuroma, irritation from the mesh, and, less likely, a recurrent hernia.  The Veteran was to obtain a CT of the pelvis and follow up at the clinic once it was complete.  

In April 2016, his doctor noted that the CT scan showed a small soft tissue density on the left side which may be a scar or postsurgical change, but that no prominent mesh was seen on the CT scan.  Further, on local examination, there was no hernia but there was continued tenderness to palpation.  

In January 2017, the Veteran's physician wrote a letter stating that he had undergone surgery for bilateral inguinal hernias in July 2014, and that, with each recurrent hernia, his risk for another reoccurrence increased.  Therefore, the doctor stated that the Veteran had been instructed to wear a belt when performing any strenuous activity or lifting over 15 pounds.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 10 percent evaluation for his service-connected bilateral inguinal hernias for the entire rating period on appeal because of his credible reports of weakness and pain, as well as the examining physicians' notation of physical limitations resulting from his hernias.  The weight of the evidence is against a rating higher than 10 percent, as it does not demonstrate that the Veteran has bilateral inguinal hernias that are not well supported by truss or not readily reducible.   

As noted above, the Veteran has already been granted a separate disability rating for his painful scars resulting from his hernia repairs.  His scars have been evaluated under 38 C.F.R. § 4.118, DC 7804.  DC 7804 contemplates scars that are painful or unstable, and provides for a 10 percent rating for one or two such scars.  The Board finds that the separate 10 percent disability rating for the scars is adequate, and that a higher 20 percent rating is not warranted, as the evidence does not demonstrate more than 2 painful scars.  Indeed, at the January 2016 VA examination, the Veteran reported that only the left scar was painful.  The examiner further noted that the scars were not deep or nonlinear, so DCs 7801 and 7802 do not apply.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's HSV and hernia disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his HSV and hernia disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected disabilities, he has not indicated he is unable to work or attend school due to his service-connected disabilities (nor does the evidence of record suggest this).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of September and October 2009 letters.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the December 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
A VA opinion was obtained in March 2009 with regard to the question of whether the Veteran's dental condition was related to his Persian Gulf service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2009 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file as well as a complete in-person examination.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive dental examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the dental claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issues of increased ratings for his service-connected HSV and hernias.  VA provided the Veteran with examinations in February 2009, December 2011, and January 2016.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for memory loss; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In this case, there is no current disability manifested by memory loss, and, therefore, a VA examination would not assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for short-term memory loss, to include dementia, is denied. 

Service connection for a dental condition for compensation purposes is denied.

Entitlement to Class II VA outpatient dental treatment for teeth numbered 23 through 26 is granted.    

A 10 percent disability rating for herpes simplex virus 1 is granted for the entire rating period on appeal.  

A 10 percent disability rating for bilateral inguinal hernias is granted for the entire rating period on appeal.


REMAND

The Veteran contends that he has a bony prominence on his left middle toe that began during active service and is intermittent in nature.  His service treatment records tend to confirm his contentions.  Namely, in 2006, he was treated for a bony prominence and cyst of the left third toe that was described as recurrent (see Virtual VA, STR entry 12/3/08, notes dated 4/13/06 and 6/20/06,  pp. 134 and 141).  Then, at his November 2008 retirement examination, it was noted that he had a left middle toe growth that had required surgery in 2006 but had since returned (see Virtual VA, STR entry 12/3/08, Retirement Examination dated 11/17/08,  p. 1).  Because this condition is documented in his service treatment records and appears to be an intermittent, recurring condition, the Board finds that a VA examination is necessary to determine whether there is a current disability and, if so, the exact nature of the disability.

Next, the Veteran contends that he has a misaligned rib that creates mid-back pain and inability to take complete breaths on occasion.  His service treatment records document this condition beginning in 1991.  For instance, in October 1991, he reported that he experienced back pain with an inability to take a complete breath approximately two times per week.  He was diagnosed with musculoskeletal pain (see Virtual VA, STR entry 12/3/08, note dated 10/22/91,  p. 78).  In March 2004, it was noted that he had experienced the same symptoms for ten to twelve years (see Virtual VA, STR entry 12/3/08, note dated 3/22/04,  p. 80).  In April 2006, the clinician noted that examination of the thoracic spine revealed an elevated rib (see Virtual VA, STR entry 12/3/08, note dated 4/5/06,  p. 143).  The condition was also referenced on his retirement examination.    

Post-service treatment records reveal that he has received treatment for the same symptoms of mid-back pain with inability to take complete breaths.  However, it appears that the symptoms are sometimes attributed to his service-connected thoracic spine disability, but have also been characterized as a distinct rib condition.  For instance, he was diagnosed with a rib dislocation in February 2011 (see Virtual VA, CAPRI entry 10/30/12, Primary Care Note dated 2/3/11,  p. 68).  However, in May 2011, the clinician determined that the symptoms he reported were possibly referred pain from his thoracic spine (see Virtual VA, CAPRI entry 10/30/12, Physical Medicine Rehab Outpatient Note dated 5/2/11,  p. 59).  The Board concludes that a VA examination is necessary to determine the exact nature of the disability underlying the Veteran's mid-back pain and difficulty taking deep breaths, to include an opinion on whether these symptoms are related to his service-connected thoracic spine disability.  

Finally, the Veteran was afforded VA examinations with regard to his service-connected allergic rhinitis in December 2011 and January 2016.  However, at the Board hearing, he testified that his rhinitis was seasonal and that it is worse during warmer months.  Moreover, he stated that he sees a private physician for his rhinitis who has prescribed medication to clear his nasal congestion.  The Board finds that a new VA examination is necessary to determine the severity of the Veteran's allergic rhinitis, to include an opinion on the degree of nasal obstruction during flare-ups.  The examination should be conducted during the spring or summer if possible.

In addition, the Veteran testified that he sees a private physician for his allergic rhinitis and that he has not submitted those records.  He should be contacted to provide the appropriate release form and the records from that physician should be requested and associated with the claims file.    

Accordingly, the issues of entitlement to service connection for a left middle toe disability and misalignment of the ribs and shortness of breath and to an initial compensable disability rating for allergic rhinitis are REMANDED for the following action:

1.  Obtain any and all updated VA treatment records since the last Supplemental Statement of the Case.  In addition, contact the Veteran to obtain the appropriate release form for the private physician who is treating his allergic rhinitis and request those records and associate them with the claims file.  All attempts to obtain the records should be documented, and if the records are not available, a negative response should be obtained and associated with the claims file.   

2.  Obtain a VA examination or examinations addressing the nature and causation or etiology of the Veteran's left middle toe disability and disability manifested by mid-back pain and difficulty taking deep breaths, to include rib misalignment.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished, and a rationale for any opinion(s) expressed should be provided.  The claims file must be made available to the examiner(s) for review of the history in conjunction with the examination(s), and the examination report(s) should reflect that such review was accomplished.

a.  The examiner(s) should first identify the nature and diagnoses, if any, of the claimed left middle toe disability and disability manifested by mid-back pain and difficulty taking deep breaths, to include an opinion on whether there is a disability involving the ribs. 

b.  Next, the examiner(s) should offer the following opinions:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current disabilities of the left middle toe and difficulty breathing with mid-back pain are related to the symptoms he experienced during active service?  In providing the opinion, the examiner should specifically discuss the treatment for the claimed conditions as documented in the service treatment records and as outlined above, and should provide an opinion as to whether the claimed "rib condition" is related to the service-connected thoracic spine disability.   

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Schedule the Veteran for an examination in order to determine the severity of his allergic rhinitis.  The examination should be conducted in the spring or summer months, if possible.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  

The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In addition, the examiner should specifically discuss the degree of nasal obstruction during flare-ups.

4.  When the development requested has been completed, the issues of entitlement to service connection for a left middle toe disability and a disability manifested by mid-back pain and difficulty taking deep breaths and to an initial compensable disability rating for allergic rhinitis should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


